946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Howard L. JACKSON, Appellant.
No. 90-3163.
United States Court of Appeals, District of Columbia Circuit.
May 1, 1991.

Appeal from the United States District Court for the District of Columbia, Crim.  No. 89-0355;  June Green, J.
Before BUCKLEY, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came before the Court on appeal from the United States District Court for the District of Columbia.   The case was briefed and argued by counsel.   The issues presented have been accorded full consideration by the Court and occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).


2
On the record before us, we can find no error in the district court's decision to admit into evidence the letter written by the appellant.   Nor did the district court commit plain error by failing to give the jury a limiting instruction regarding the letter.   Accordingly, it is hereby


3
ORDERED AND ADJUDGED by the Court that the appellant's conviction following a jury trial is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.